UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SHELTIERE S. BROOKS, II,

                              Plaintiff,        No. 6:17-cv-6614(MAT)

                  v.                            DECISION and ORDER

COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.


                               INTRODUCTION

      Sheltiere S. Brooks, II, (“Plaintiff”), who is represented

by counsel, brings this action pursuant to 42 U.S.C. § 405(g) of

the Social Security Act (“the Act”), seeking review of the final

decision    of    the    Commissioner      of   Social     Security     (“the

Commissioner”) denying his application for Supplemental Security

Income (“SSI”) benefits.         Presently before the Court are the

parties’ competing motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Dkt. #10,

13.

                                 BACKGROUND

A.    Procedural History

      Plaintiff filed an application for SSI on February 11, 2014,

alleging   disability    beginning    September    1,    1993.   T.   154-60.1

Plaintiff’s application was initially denied on August 11, 2014,
1

      “T.__” refers to pages of the administrative record. Dkt. #7.
                                      1
and     he   filed      a    timely         request         for     a    hearing          before      an

Administrative Law Judge (“ALJ”). T. 70-86.

      ALJ Michael Devlin conducted a hearing in Rochester, New

York, on October 25, 2016, during which Plaintiff appeared with

counsel      and   testified.           A    vocational           expert       also       testified.

T. 31-50.

      On     February       1,   2017,      the       ALJ    issued a         decision         finding

Plaintiff not disabled. T. 15-30. Plaintiff requested a review of

the ALJ’s decision, which the Appeals Council denied. T. 1-6. The

ALJ’s    determination           thus    became            the    final       decision         of   the

Commissioner         subject      to        judicial         review        under          42   U.S.C.

§ 1383(c)(3). This action followed. Dkt. #1.

      The issue before the Court is whether the Commissioner’s

decision      that      Plaintiff        was       not      disabled          is    supported        by

substantial        evidence      and     free         of    legal       error.      See    Pl.      Mem.

(Dkt. #10-1) 9-30; Comm’r Mem. (Dkt. #13-1) 9-24.

B.    The ALJ’s Decision

      In applying the familiar five-step sequential analysis, as

contained in the administrative regulations promulgated by the

Social       Security        Administration                 (“SSA”),          see     20        C.F.R.

§§ 404.1520, 416.920; Lynch v. Astrue, No. 07-CV-249, 2008 WL

3413899,      at   *2    (W.D.N.Y.          Aug.      8,    2008)       (detailing         the      five

steps),      the     ALJ     found:      (1)          Plaintiff         did    not        engage      in


                                                  2
substantial gainful activity since February 11, 2014; (2) he had

the       severe     impairments          of   bipolar       disorder   with    psychotic

features,          currently         mild;     psychosis,      unspecified;     Attention

Deficit Hyperactivity Disorder (“ADHD”); intellectual disability

(borderline           IQ);          and      antisocial       personality       disorder;

(3) his impairments did not meet or equal the Listings set forth

at    20    C.F.R.       §   404,    Subpt.     P,   Appx.    1. The    ALJ    found      that

Plaintiff retained the residual functional capacity (“RFC”) to

perform a full range of work at all exertional levels with the

following nonexertional limitations: the ability to understand,

remember,          and       carry     out     simple     instructions        and     tasks,

occasionally interact with co-workers and supervisors, little to

no contact with the general public, able to work in a low stress

work environment (i.e., no supervisory duties, no independent

decision-making required, no strict production quotas, minimal

changes in work routine and processes, etc.), and is able to

consistently maintain concentration and focus for up to two hours

at    a    time;     (4)      Plaintiff        had   no   past    relevant     work;      and

(5)       relying     upon      on     vocational       expert    testimony,        the   ALJ

determined that a person with Plaintiff’s age, education, and

RFC, he could perform the jobs of office cleaner, hand packager,

and restaurant dishwasher. T. 15-27.




                                                 3
                                        DISCUSSION

A.    Scope of Review

      A federal court should set aside an ALJ decision to deny

disability benefits only where it is based on legal error or is

not supported by substantial evidence. Balsamo v. Chater, 142

F.3d 75, 79 (2d Cir. 1998). “Substantial evidence means such

relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Green–Younger v. Barnhart, 335 F.3d 99,

106 (2d Cir. 2003) (internal quotation marks omitted).

B.    Credibility Finding

      Plaintiff contends that remand of this matter is warranted

for the following reasons: (1) the ALJ’s RFC finding is not based

on substantial evidence because the ALJ relied upon gaps in the

record      and    improperly      evaluated    the     opinion   testimony;      and

(2)   the    ALJ’s       credibility     determination    is    not   supported    by

substantial evidence.2 For the reasons discussed below, the Court

finds that the ALJ erred in failing to support his credibility

finding with substantial evidence. Because the Court finds that

remand      of    this    matter   is    appropriate,    it    need   not   consider
2

      Plaintiff argues that the ALJ failed to evaluate Plaintiff’s credibility
pursuant to the appropriate legal standard. Pl. Mem. 24. In support of his
argument, Plaintiff cites to SSR-96-7p, which was superseded by SSR 16-3p
(effective March 28, 2016). See SSR 16-3p, 2016 WL 1119029, at *1; SSR 96-7p,
1996 WL 374186, at *1. On October 25, 2017, the SSA republished SSR 16-3p,
detailing how to apply the ruling as it relates to the applicable date.
Specifically, the SSA indicated that adjudicators should apply SSR 16-3p when
making a determination on or after March 28, 2016. See SSR 16-3p, 2017 WL
5180304, at *1. Since the ALJ’s decision was dated February 1, 2017, SSR 16-3p
applies.
                                            4
Plaintiff’s contention concerning the effect of alleged gaps in

the record.

      While      an    ALJ’s      credibility          assessment           is   entitled         to

deference, it must be supported by substantial evidence. See

Hargrave    v.    Colvin,       No.    12-CV-6308,        2014         WL   3572427,     at       *5

(W.D.N.Y. July 21, 2014) (“Because the ALJ has the benefit of

directly observing a claimant’s demeanor and other indicia of

credibility, his decision to discredit subjective testimony is

entitled to deference and may not be disturbed on review if his

disability determination is supported by substantial evidence.”).

      Under      SSR    16-3p,       when    evaluating           a    claimant’s       symptom

intensity,       “[t]he    ALJ    must      consider      the         entire     case   record,

including       objective medical           evidence,        a    claimant’s       statements

about     the    intensity,          persistence,        and      limiting        effects         of

symptoms, statements and information provided by medical sources,

and any other relevant evidence in the claimant’s record.” Vered

v. Colvin, No. 14-CV-4590, 2017 WL 639245, at *15 (E.D.N.Y. Feb.

16,     2017)    (citing       SSR    16-3P,      2016       WL       1119029,     at    *4-6).

Furthermore,      SSR     16-3p      makes   clear      that       the      evaluation       of    a

claimant’s       subjective       symptoms        is   not       an    evaluation       of    the

claimant’s character. SSR 16-3p, 2016 WL 1119029, at *1.

      Here, the ALJ found Plaintiff’s allegations “not entirely

credible for the reasons explained in the decision,” and that


                                              5
“these    statements            have       been       found      to    affect       the   claimant’s

ability    to       work    only       to    the       extent         they    can    reasonably        be

accepted       as     consistent            with          objective          medical      and    other

evidence.”       T.       23.    The       ALJ     then       provided        five       reasons      for

rejecting Plaintiff’s allegations of debilitating limitations.

T. 23-24.

     1.        Daily Activities

     First, the ALJ found that “the claimant described daily

activities, which are not limited to the extent one would expect,

given    the    complaints            of    disabling         symptoms         and   limitations.”

T. 24.

     The       ALJ    did       not    cite        to      any    examples          of    Plaintiff’s

activities that show Plaintiff can work at the level identified

within    the       RFC    finding          on    a       regular      and     continuing       basis.

However, determining that Plaintiff had a mild limitation in

understanding,            remembering,            or      applying       information,           and   in

interacting with others, the ALJ pointed to his ability to dress,

bathe, and groom as well as provide care for his young daughters,

and could socialize with his grandparents, with whom he lived.

T. 21.     “The mundane tasks of life performed by plaintiff do not

indicate that she is able to perform a full day of sedentary

work.” Polidoro v. Apfel, No. 98 CIV. 2071, 1999 WL 203350, at *8

(S.D.N.Y. Apr. 12, 1999) (citing Balsamo, 142 F.3d at 81); see


                                                      6
also Harris v. Colvin, 149 F. Supp. 3d 435, 445 (W.D.N.Y. 2016).

The record demonstrates that Plaintiff’s limitations in daily

activities are greater than as characterized by the ALJ.                       T h e

report of consultative examiner Christine Ransom, to which the

ALJ afforded “significant weight,” reflects that Plaintiff had

difficulty with cooking, cleaning, laundry, and shopping due to

disorganized behavior. T. 291. He was unable to manage money due

to    difficulty     concentrating    and      following     through    on   tasks.

T. 291. He had difficulty socializing due to mood swings. T. 291.

He did not know how to drive. T. 291.

       In July and August of 2011, Melvin Zax, Ph.D., administered

a    psychological     evaluation.    T.       229-32.    Dr.   Zax    noted   that

Plaintiff did not drive, could not prepare food, and his mother

managed     his   money.   T.   229-30.       The   ALJ   afforded    “significant

weight” to Dr. Zax’s statement that Plaintiff “recognizes that

some of his behavior is aggressive, contemptuous of others, and

inappropriate, he openly admits he enjoys it. I think this is a

very serious problem for him and needs considerable attention at

this point in his life.” T. 232. Dr. Zax opined that Plaintiff

had    a   “number   of    problems   relating       to   people,     particularly

authority, over the years.” T. 323. He assessed a “very guarded”

prognosis. Id.




                                          7
     Stephanie    Beneski-Barlow,         D.O.,   who   treated   Plaintiff,

completed   a   Mental   Impairment   Questionnaire      on   September   26,

2016. T. 328. Dr. Beneski-Barlow indicated that Plaintiff relied

upon his grandmother for primary support and he appeared unable

to function without her present. T. 330. She assessed a marked

limitation in concentration, persistence, or pace. T. 329.

     Plaintiff’s Disability Report (Form SSA-3367) notes “male,

young adult, low intellectual functioning. Unable to read the

application taken. He was in the office with his grandmother.

Grandmother was helping him with his application.” T. 202.

     Plaintiff testified at the administrative hearing that he

lived with his grandparents, did not know how to read, did not

know what “subtracting” was, and had never cashed a check or

driven a car. T. 35-36, 38-41. He completed tenth grade and later

enrolled in a GED program through drug court, but did not obtain

a GED. T. 37. He testified that he had one prior job attempt, as

a school cleaner, for one-and-one-half days, and he was unable to

perform the job because “they said [ ] that there was no reason

for me to even come back.” T. 37-38. When Plaintiff’s daughter

visited, she stayed with Plaintiff and his grandparents. T. 44.

     The relevant record evidence suggests, therefore, that the

ALJ improperly determined that Plaintiff’s activities of daily




                                      8
living were inconsistent with his alleged impairments, and not

supportive of an adverse credibility determination.

      2.   Noncompliance

      The ALJ next found that Plaintiff’s “treatment has been

essentially routine and conservative,” “sporadic in nature,” and

noted   that   Plaintiff   was     discharged     from    treatment   for   poor

attendance. T. 24.

      The Court acknowledges that the ALJ was entitled to consider

Plaintiff’s discharge from treatment due to poor attendance as a

factor weighing against his subjective statements. T. 24. See SSR

16-3p (“if the individual fails to follow prescribed treatment

that might improve symptoms, we may find the alleged intensity

and persistence of an individual’s symptoms are inconsistent with

the overall evidence of record.”). “However, before determining

any   impact   on    credibility,     the   ALJ    must    ‘consider[   ]    any

explanations that the individual may provide ... that may explain

infrequent or irregular medical visits or failure to seek medical

treatment.’”        Dougherty-Noteboom v. Berryhill, No. 17-CV-0243,

2018 WL 3866671, at *5 (W.D.N.Y. Aug. 15, 2018). The ALJ may

therefore consider whether “[d]ue to a mental impairment (for

example,   individuals      with     mental     impairments     that    affect

judgment, reality testing, or orientation), an individual may not




                                       9
be aware that he or she has a disorder that requires treatment.”

SSR 16-3p.

       The Discharge Note from DePaul PROS3 indicates the reason

for Plaintiff’s discharge as “functional and/or mental status

issues.”    Specifically,       “Sheltiere     struggled    with    maintaining

attendance and sitting still when he was able to participate.”

T. 306.

       Courts    in    this   Circuit   have    cautioned    that     it    “is    a

questionable practice to chastise one with a mental impairment

for the exercise of poor judgment in seeking rehabilitation.” Day

v. Astrue, No. 07 CV 157, 2008 WL 63285, at *5 n. 6 (E.D.N.Y.

Jan.   3,   2008)      (internal   quotation    omitted);    accord,       Cox    v.

Astrue, 993 F. Supp. 2d 169 (N.D.N.Y. 2012). Here, the record

indicates       that   Plaintiff   regularly     exhibited     fair    to     poor

judgment, poor/impaired insight, and significant attention and

concentration difficulties. T. 41-42, 55, 185, 230, 266, 286, 291

328-29. The ALJ therefore failed to consider the possibility that

Plaintiff’s mental impairments prevented him from fully complying

with recommended treatment. See Cox, 993 F. Supp. 2d at 186.




3

      Personalized Recovery Oriented Services (“PROS”) is a comprehensive
recovery oriented program for adult individuals with severe and persistent mental
illness.
                                        10
       3.   Disability Opinion

       Third, the ALJ found that “the record does not contain any

opinions from treating or examining physicians indicating that

the    claimant     is    currently        disabled.”       T.   24.    However,      a

determination as to whether a claimant is currently disabled is

reserved to the Commissioner, and the ALJ would be able to reject

this   statement.       See    Pike   v.   Colvin,    No.    14-CV-159,       2015   WL

1280484, at *6 (W.D.N.Y. Mar. 20, 2015).4 The Court acknowledges

that this was one of several factors considered by the ALJ in

evaluating    the   Plaintiff’s        complaints,      however,       as   discussed

throughout this Decision and Order, the pervasive errors in the

ALJ’s credibility finding require remand.

       4.   Work History

       Fourth,    the    ALJ    observed    that     Plaintiff’s       work   history

showed that he had not worked prior to the alleged disability

onset date,5 raising the question as to “whether the claimant’s

continuing unemployment is actually due to medical impairments.”

T. 24.




4

      Treating physician Dr. Beneski-Barlow opined that Plaintiff had marked
limitations in concentration, persistence, and pace, and would be absent from
work at least three days per month. T. 25, 330. The ALJ rejected her opinion as
“highly conjectural” and “not supported by the record.” T. 25.

5

      Plaintiff, who was born in 1990 and was 24 years old on the date of his
application, alleges disability beginning September 1, 1993. T. 52, 201-02.
                                           11
      The Court notes that Plaintiff was found disabled and was

previously granted childhood disability benefits in June of 2003.

T. 201. At the time of Dr. Zax’s evaluation in 2011, Plaintiff

was   “currently    on    SSI   and       is   considered      Learning    Disabled.”

T. 229. Thus, Plaintiff would have no work history for the period

of 1993 through 2011.

      Further, Plaintiff’s work history is contained in his SSI

application, showing earnings of $182.75 by Premier Janitorial

Management,   Inc.       in   the    year      2012.    That    is   the    same   year

Plaintiff   first    applied        for    and   was    denied    adult     disability

benefits. T. 161-71. It is well-settled that the ALJ’s recitation

of the facts contained in the credibility assessment must be

accurate. See Meadors v. Astrue, 370 Fed. Appx. 179, 184 (2d Cir.

2010); Andrews v. Colvin, No. 12–CV–6651, 2013 WL 5878114, *12

(W.D.N.Y.2013) (“[t]he ALJ’s recitation of the facts contained in

the   credibility    assessment           must   be    accurate      and   contain   an

explanation why they undermine the credibility of the witness.”).

Here, the ALJ failed to include Plaintiff’s period of disability

in summarizing his work history.

      Additional     record         evidence     indicates        that     Plaintiff’s

limited employment history might not necessarily cast doubts upon

his desire to work.           In 2011, Plaintiff told Dr. Zax that “he

would like a job and does not much care what it would be,” and


                                           12
his therapist reported in 2015 that Plaintiff “wants to work and

has had     interpersonal    difficulties on      the job      in   the   past.”

T. 230, 310. It is therefore unclear whether the ALJ followed SSR

16-3ps    directive   to    “consider     all   of     the    evidence    in    an

individual’s    record      when   they   evaluate      the    intensity       and

persistence of symptoms after they find that the individual has a

medically    determinable impairment(s)         that   could    reasonably be

expected to produce those symptoms.” Id. (emphasis added).

     5.      Observation at the Administrative Hearing

     Fifth, the ALJ found:

            [T]he claimant betrayed no evidence of
            debilitating symptoms while testifying at the
            hearing. While the hearing was short-lived
            and   cannot   be   considered  a   conclusive
            indicator of the claimant’s overall level of
            functioning on a day-to-day basis, the
            apparent lack of debilitating symptoms during
            the hearing is given some slight weight in
            reaching   the    conclusion   regarding   the
            credibility of the claimant’s allegations and
            the claimant’s residual functional capacity.


T. 24.

     On appeal, “an ALJ’s credibility finding is entitled to

deference and will be set aside only if it is not set forth ‘with

sufficient specificity to enable [a reviewing court] to decide

whether [it] is supported by substantial evidence.’” Illenberg v.

Colvin, No. 13-CV-9016, 2014 WL 6969550, at *21 (S.D.N.Y. Dec. 9,

2014)(quoting Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir.

                                     13
1984)); see also Williams v. Bowen, 859 F.2d 255, 260-61 (2d Cir.

1988) (Where an ALJ rejects witness testimony as not credible,

the   basis   for    the   finding    “must   .   .   .   be   set    forth   with

sufficient specificity to permit intelligible plenary review of

the record.”). “It is the function of the [Commissioner], not

[the reviewing court], to resolve evidentiary conflicts and to

appraise the credibility of witnesses, including the claimant.”

Carroll v. Sec’y of Health & Human Servs., 705 F.2d 638, 642

(2d Cir. 1983).

      Mindful of this standard, the Court nonetheless has concerns

about   ALJ’s   observations     of    Plaintiff      during    the    21-minute

administrative hearing. T. 31-50. Plaintiff did not know the

meaning of “testimony,” or “military service,” or what it meant

to subtract a number. T. 31-36, 39. He testified that he could

not read, multiply or divide, or how to make correct change at a

store. T. 38-39. For example,

      ALJ:          Okay, if you were to go to a store and buy
                    some things at the store, would you be able
                    to know what the correct change would be when
                    you gave the cashier money?

      Pltf:         Like what you mean?

      ALJ:          Like when you--say you wanted to go to the
                    store and buy a loaf of bread and your
                    grandma gave you a $5 bill and you went to
                    the store and the cashier told you the bread
                    cost $1.40 and you gave them $5, would you
                    know how much change would be the correct
                    amount to get back?

                                       14
       Pltf:       Like how--like how much is the bread worth?

       ALJ:        Does your grandma ever send you to the store
                   to buy things or does she usually go with
                   you?

       Pltf:       Yeah, she normally go with me.

T. 39-40.

       He testified that he has never driven a car because he was

scared “by [him]self,” and that there were “too much people” for

him to take the city bus. T. 40. He preferred to stay at home

with   his     grandparents         and   did    not     have    any    friends     because

“[e]verybody      think        I’m    like      weird     or     something.”        T.   41.

Plaintiff      asked    the     ALJ       to    repeat     and       rephrase   questions

throughout the hearing:

       ALJ: Do you have difficulty understanding things and
       maintaining concentration, the ability to focus and
       think clearly for periods of time?

       Pltf: I’m       sorry    I    don’t-–I       don’t      get    that   kind   of
       question.


T. 42. He testified that his grandmother would help him choose

his clothing. T. 45. Plaintiff told the ALJ that his young

daughter lived in a “town or a country” that “start[s] with a K,

Kentucky or Connecticut.” T. 44. He was in special education (“I

had a little bus, the little yellow bus. It’s embarrassing.”),

and did not complete his GED (“I wasn’t learning nothing.”).

T. 36, 46.


                                               15
     Plaintiff’s       testimony     appears      consistent        with     his

subjective    complaints,      supported    by    his    special     education

background,    documented      difficulties      with    concentration       and

attention,    and   limited   activities    of   daily    living.    “[I]t    is

well-settled that the ALJ cannot arbitrarily substitute his own

judgment for competent medical opinion” and that while an ALJ is

“free to resolve issues of credibility as to lay testimony or to

choose between properly submitted medical opinions, he is not

free to set his own expertise against that of a physician who

submitted an opinion to or testified before him.” Balsamo, 142

F.3d at 81 (quoting McBrayer v. Sec’y of Health & Human Servs.,

712 F.2d 795, 799 (2d Cir. 1983)). The ALJ’s brief interaction

with Plaintiff is not “the overwhelmingly compelling type of

critique   that     would   permit   the   Commissioner    to   overcome      an

otherwise valid medical opinion.” Shaw v. Chater, 221 F.3d 126,

135 (2d Cir. 2000) (citing Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 862 (2d Cir. 1990)).

     In summary, although the ALJ provided specific reasons for

discounting Plaintiff’s credibility, several of the proffered

reasons do not support his determination. These factual errors

alone would require remand. See Horan v. Astrue, 350 Fed. Appx.

483, 485 (2d Cir. 2009) (unpublished opn.) (remand appropriate




                                      16
because the ALJ’s credibility determination was based on factual

errors).

      Significantly,      Plaintiff    received     childhood     disability

benefits from 2003 through at least 2011, the date of Dr. Zax’s

psychological evaluation. He then applied for adult benefits and

was initially denied in December, 2012. The current application

for benefits is dated June 12, 2014. The ALJ did not note this

in his decision, even though the Disability Report indicates

that Plaintiff’s prior claims folder was available. T. 201.

      A review of the entire record reveals limited activities of

daily living and limited adaptive functioning, consistent with

Plaintiff’s      subjective     complaints    and      hearing    testimony.

Plaintiff was previously found disabled and is still disabled

due to the same medical conditions. The ALJ’s opinion cited no

evidence indicating that Plaintiff’s conditions have improved.

Finally,   the     ALJ,   in    evaluating    Plaintiff’s        credibility,

mischaracterized Plaintiff’s daily activities with the ability

to perform substantial gainful employment on a full-time basis.

      In considering a social security appeal, a district court

may   itself     determine     disability    instead     of   remanding   if

“application of the correct legal standard could lead to only

one conclusion.” Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir.

1998). See also Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir.


                                      17
1987); Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980) (“[W]e

have reversed and ordered that benefits be paid when the record

provides persuasive proof of disability and a remand for further

evidentiary proceedings would serve no purpose.”). Here, the

application of the correct legal principles to the facts in the

record supports the conclusion that Plaintiff is disabled under

the Act.

                                 CONCLUSION

     For the reasons discussed above, the Court finds that the

Commissioner’s factual findings are not supported by substantial

evidence     and   the   final    determination    was     legally     flawed.

Accordingly, the Commissioner’s decision is reversed, and the

matter     remanded   solely     for   the   calculation    and      award   of

benefits.

     Plaintiff’s motion for judgment on the pleadings (Dkt. #10)

is therefore granted and the Commissioner’s motion for the same

relief (Dkt. #13) is denied. The Clerk of the Court is directed

to enter judgment in accordance with this Decision and Order.

            ALL OF THE ABOVE IS SO ORDERED.

                                           S/Michael A. Telesca
                                       _____________________________
                                          HON. MICHAEL A. TELESCA
                                         United States District Judge

Dated:      February 8, 2019
            Rochester, New York.


                                       18
